  8:16-cv-00381-JFB-SMB Doc # 357 Filed: 11/23/20 Page 1 of 2 - Page ID # 7094


                                   IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF NEBRASKA

QUINTON HARRIS,

                              Plaintiff,                                                      8:16CV381

         vs.
                                                                                  SIXTH AMENDED FINAL
UNION PACIFIC RAILROAD COMPANY,                                                    PROGRESSION ORDER

                              Defendant.

        THIS MATTER is before the Court on the parties’ Joint Motion for Extension of Deadlines.
(Filing No. 356.) The motion is granted. Accordingly,

       IT IS ORDERED that the provisions of the Court’s previous Final Progression Orders
remain in effect, and in addition to those provisions, shall be amended as follows:

          1)        The trial and pretrial conference will not be set at this time. A status conference to
                    discuss case progression and the parties’ interest in settlement will be held with
                    the undersigned magistrate judge by telephone on February 1, 2021 at 11:00 a.m.
                    Counsel shall use the conferencing instructions assigned to this case to participate in
                    the conference. (Filing No. 348.)

          2)        The deadline for completing written discovery under Rules 33, 34, 36 and 45 of the
                    Federal Rules of Civil Procedure is January 13, 2021. Motions to compel written
                    discovery under Rules 33, 34, 36 and 45 must be filed by January 27, 2021.

                    Note: A motion to compel, to quash, or for a disputed protective order shall not be
                    filed without first contacting the chambers of the undersigned magistrate judge to set
                    a conference for discussing the parties’ dispute.

          3)        The deadlines for plaintiff(s) to identify new expert witnesses expected to testify at
                    the trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                    experts, (Fed. R. Civ. P. 26(a)(2)(C)), is December 22, 2020.

          4)        The deadlines for plaintiff(s) to complete expert disclosures1 for all new experts
                    expected to testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and
                    non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is December 22, 2020.

                    The deadline for defendant(s) to serve any new reports is January 21, 2021.

                    The deadline for plaintiff(s) to serve any expert reports in rebuttal to those served by
                    defendant(s) after January 7, 2021 is February 4, 2021.

          5)        The non-expert deposition deadline, including but not limited to depositions for oral

          1 While treating medical and mental health care providers are generally not considered “specially retained experts,” not all

their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated within their treatment
documentation. As to each such expert, any opinions which are not stated within that expert’s treatment records and reports must be
separately and timely disclosed.
8:16-cv-00381-JFB-SMB Doc # 357 Filed: 11/23/20 Page 2 of 2 - Page ID # 7095


           testimony only under Rule 45, is February 12, 2021.           The expert deposition
           deadline is March 1, 2021.

    6)     Discovery Limits: The parties agree that the following limits will apply to discovery
           going forward:

           a) Each party is limited to serving 15 interrogatories on the opposing party; and

           b) Each party is limited to 5 depositions of witnesses who have not already been
              deposed in this case.

    7)     The deadline for filing motions to dismiss and motions for summary judgment is
           February 22, 2021. The responding party will have one (1) month to respond, after
           which the filing party will have two (2) weeks to reply.

    8)     The deadline for filing motions to exclude testimony on Daubert and related grounds
           is March 26, 2021.

    9)     Pretrial and Trial: Within (14) days of the Court’s issuance of an order on summary
           judgment, or alternatively by March 2, 2021, if no party files for summary judgment,
           the parties agree to meet and confer and contact the Court for a scheduling
           conference to address pretrial, trial and other related deadlines.

    10)    The parties shall comply with all other stipulations and agreements recited in their
           Rule 26(f) planning report that are not inconsistent with this order.

    11)    All requests for changes of deadlines or settings established herein shall be directed
           to the undersigned magistrate judge. Such requests will not be considered absent a
           showing of due diligence in the timely progression of this case and the recent
           development of circumstances, unanticipated prior to the filing of the motion, which
           require that additional time be allowed.

    Dated this 23rd day of November, 2020.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
